Citation Nr: 1047270	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-11 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a 
service connection claim for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and G.S.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 5, 1963 to 
December 18, 1963.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from February 2008 and May 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a "back injury/condition (diagnoses as spina 
bifida occulta at S1)."    

In September 2010, the Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge.

Evidence was received by VA after the most recent supplemental 
statement of the case was issued in July 2010.  In September 
2010, the Veteran's representative waived review of the newly 
submitted evidence by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304(c) (2010).  Thus, the Board will consider 
such evidence in the adjudication of this appeal.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in September 1983, 
the RO denied the Veteran's petition that new and material 
evidence had been presented to reopen a claim of service 
connection for a back condition.  

2.  The evidence received since the RO's September 1983 decision 
denying the Veteran's claim for service connection for a back 
condition, which was not previously of record, and which is not 
cumulative of other evidence of record, raises a reasonable 
possibility of substantiating the claim.  

3.  The Veteran's spina bifida occulta is a congenital defect; it 
was not subject to a superimposed injury during service; a back 
disorder was not caused or aggravated by service.  


CONCLUSIONS OF LAW

1.  The September 1983 RO decision, which denied the Veteran's 
petition to reopen his claim of service connection for a back 
condition, is final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. 
§§ 19.129, 19.192 (1983).

2.  New and material evidence has been received since the RO's 
September 1983 decision denying the Veteran's claim for service 
connection for a back condition; the claim for a back disability 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).  

3.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2010); VAOPGCPREC 82-90 (July 18, 
1990).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening a Previously Denied Claim

In March 1975, the RO denied a claim for service connection for a 
back disability, specifically, for spina bifida occulta.  The 
Veteran appealed, and in January 1976, the Board denied the 
claim, which it characterized as a claim for a back disorder.  
The Veteran filed to reopen the claim, and in August 1980, the RO 
denied the claim.  The Veteran appealed, and in August 1981, the 
Board denied the claim.  The Veteran filed a petition to reopen 
the claim, and in September 1983, the RO denied the claim for 
service connection because new and material evidence had not been 
submitted.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 19.129, 
19.192 (1983).

In October 2007, the Veteran petitioned to reopen the claim.  In 
February 2008 and May 2008, the RO determined that new and 
material evidence had not been presented to reopen the claim.  
The Veteran has appealed.  Although the RO subsequently reopened 
the claim during the appeals process, the claim remained denied 
on the merits.

Previously denied and final claims may be reopened on account of 
the receipt of new and material evidence.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).  For claims filed on and 
after August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The most recent and final denial of this claim was the RO rating 
decision in September 1983.  Therefore, the Board must determine 
if new and material evidence has been submitted since that time.  
See 38 U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Board points out that regardless of what the RO has done, the 
Board must address the question of whether new and material 
evidence has been received to reopen the claim because the issue 
goes to the Board's jurisdiction to reach the underlying claim 
and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In 
other words, the Board is required to first consider whether new 
and material evidence is presented before the merits of a claim 
can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  
Regulations also provide that service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The Board notes that as the Veteran did not serve on active duty 
for at least 90 days, the presumptions at 38 C.F.R. §§ 3.307, 
3.309 are not for application, including those that pertain to 
chronic diseases such as arthritis.  

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that the injury or disease in question existed prior to service 
and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b).  Only such conditions as are 
recorded in entrance examination reports are to be considered as 
"noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an increase 
in severity during service, it is presumed that the disorder was 
aggravated by service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2010).  A preexisting injury or disease will be 
considered to have been aggravated by active service where there 
is an increase in disability during service, unless there is 
clear and unmistakable evidence that the increase in disability 
is due to the natural progress of the disease.  Id.  

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 C.F.R. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The appellant is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

A preexisting injury or disease has not demonstrated 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Congenital or developmental defects are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9 (2010).  However, service connection may be granted 
for diseases, but not defects, of congenital, developmental or 
familial origin if the condition was incurred in or aggravated 
during service.  See VAOPGCPREC 82-90 (July 18, 1990) (emphasis 
added).  VA's General Counsel expressly stated that the terms 
"disease" and "defects" must be interpreted as being mutually 
exclusive.  The term "disease" is broadly defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or unknown.  
On the other hand, the term "defects" would be definable as 
structural or inherent abnormalities or conditions that are more 
or less stationary in nature.  Id.  Service connection may be 
granted for a disability that resulted from a defect which was 
subject to a superimposed disease or injury during service.  Id.  

The evidence of record at the time of the RO's September 1983 
decision included the Veteran's service treatment reports.  An 
entrance examination report, dated in September 1963, showed that 
his spine was clinically evaluated as normal.  Reports, dated in 
November 1963, showed that beginning November 15, 1963, the 
Veteran was treated on several occasions for complaints of 
lumbosacral strain.  A notation in a November 12, 1963 report 
stated, "Recurrent lumbo-sacral injury.  This episode 
precipitated by lifting duffle bag."  The report noted 
lumbosacral muscle spasm with limited extension.  A November 23, 
1963 referral for consultation noted complaints of a three-week 
history of back pain, with spasms and decreased motion.  A 
November 26, 1963 report noted increased back trouble since the 
Veteran lifted a duffle bag, and that he gave a history of 
"similar severe back aches in civilian life which led to a life 
as a musician rather than a laborer."  On examination, there was 
marked voluntary (underlined twice in original) muscle spasm of 
the thoracic and lumbar spines.  He was hyperactive and anxious.  
It was noted that he had pain with "almost any touch or 
suggestion," and that he had a good range of motion "despite 
complaints."  An X-ray was noted to show spina bifida occulta, 
otherwise WNL (within normal limits).  The impression noted, 
"Due to spina bifida occulta pt (patient) may well have low back 
pain.  However it is greatly over-emphasized & should not be 
sufficient to prevent performance of duty.  There is a strong 
psychosomatic in this man's problem."  Disposition was to full 
duty, and it was stated that if he was unable to perform his 
duty, an administrative-type separation should be considered, and 
that there was no significant physical problem to account for his 
complaints.  It was further noted that the Veteran's case had 
been discussed with the chief of orthopedics, who had concurred.

A November 29, 1963 certificate noted that the Veteran had been 
psychiatrically examined, and that his diagnosis was inadequate 
personality disorder, chronic, severe, manifested by poor 
judgment, inefficiency, ineptness, unadaptability, poor 
performance in academic and vocational fields and over-
exaggerated physical complaints.  The report indicated that this 
condition EPTS (existed prior to service), and that it rendered 
the Veteran unsuitable for military duty, and that he should 
therefore be discharged.  A December 1963 report is somewhat 
difficult to read, but appears to have noted "definite 
voluntary" decreased motion, and that there was a good ROM 
(range of motion) on forcing.  The Veteran's separation 
examination report, dated in December 3, 1963, showed that his 
spine was clinically evaluated as normal.  In an associated 
"report of medical history," the Veteran indicated that he had 
a wide variety of symptoms, to include "arthritis or 
rheumatism," "swollen or painful joints," and "lameness," and 
he was noted to claim to have cramps in both legs, and to be 
"lame in both legs."    

As for the post-service medical evidence at the time of the prior 
decision, it contained a VA examination report, dated in July 
1975.  This evidence showed that the Veteran asserted that he had 
injured his back during service while carrying a duffle bag, and 
that he currently had a back ache with leg numbness.  On 
examination, there was a voluntary limitation of motion of the 
dorsolumbar spine, and the examiner stated, "As noted above, 
there is a considerable psychosomatic aspect to his joint 
complaints and he presents an attitude of an invalid, though he 
is fairly well-muscled."  The diagnoses included congenital 
spina bifida occulta, S1, and anxiety reaction, moderate, in a 
person with an inadequate personality.  An associated X-ray 
report noted spina bifida occulta in the first sacral vertebrae, 
"Otherwise, the total spine is normal."  An associated 
neuropsychological examination report contained a diagnosis of 
"anxiety reaction, moderate, in a person with inadequate 
personality."    

Two lay statements from B.L., and G.S. (who also testified at the 
Veteran's September 2010 hearing), received in 1975, showed that 
the authors asserted that the Veteran hurt his back when he fell 
while carrying his duffle bag, and then a sergeant later pushed 
him into a truck and threw his duffle bag on top of him. 

At the time of the RO's September 1983 decision, the Veteran was 
shown to have reported a preservice history of "severe back 
aches in civilian life which led to a life as a musician rather 
than a laborer."  He was shown to have complained of back pain 
during service, with findings that included "marked voluntary" 
muscle spasms, and that there was no significant physical problem 
to account for his complaints, as well as an inadequate 
personality disorder manifested by symptoms that included "over-
exaggerated physical complaints."  He was found to have a 
congenital back disorder, i.e., spina bifida occulta.  The 
earliest post-service medical evidence of treatment for back 
symptoms was found in the July 1975 VA examination report, which 
was dated approximately 12 years after separation from service.  
This report showed that he was again found to have spina bifida 
occulta.  There was no competent evidence linking a back 
disability to the Veteran's service, to include evidence of that 
his spina bifida occulta was subject to a superimposed disease or 
injury during service.  The RO therefore determined that the 
preponderance of the evidence was against the claim that the 
Veteran's back condition was not related to his service.  

Evidence received since the RO's September 1983 decision consists 
of VA and non-VA reports, dated between 1978 and 2010.  This 
evidence includes a VA examination report, dated in December 
2009, which contains diagnoses of severe lumbar spondylosis, 
moderate lumbar spinal stenosis, and spina bifida.  In addition, 
this evidence includes two letters from C.J.M.C., M.D.  In the 
first letter, dated in July 2009, this physician states, "It is 
my contention that [the Veteran's] disability seems to be the 
sole result of being thrown in the back of a cattle truck with 
his duffle bag by his drill sergeant.  This incident is related 
to his current disabled situation."  A statement from Dr. 
C.J.M.C., dated in August 2010, shows that it is asserted that 
the Veteran's disability "seems to be the sole result of being 
thrown on the back of a cattle truck with his duffle bag by his 
drill sergeant and this incident is related to his current 
disabled situation.  It is my opinion that this reason alone is 
the sole reason why he needs a wheelchair."  

Four lay statements, received in 2008, show that the authors 
assert that the Veteran has had back symptoms since his service.  

At his hearing, held in September 2010, the Veteran essentially 
testified that he injured his back after he had trouble lifting 
his duffle bag onto a truck, and that a noncommissioned officer 
threw him into a truck and then threw his duffle bag on top of 
him.  He further testified that he was treated for back symptoms 
shortly after service, but that these records were not available.  
G.S. testified that he served with the Veteran, and that he 
witnessed the Veteran injure his back.  

This evidence, that was not of record at the time of the 
September 1983 RO decision, is not cumulative; thus it is "new" 
within the meaning of 38 C.F.R. § 3.156 as it was not previously 
before VA decision makers.  The Board further finds that this 
evidence is material.  In this case, Dr. C.J.M.C.'s letters 
relate the Veteran's back disability to his service, and they are 
competent evidence to show that the Veteran may have a back 
disability that is related to his service.  The claim is 
therefore reopened on the account of the receipt of new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Board will proceed to address the merits of the underlying 
claim of service connection for a back disability.

II.  Merits of the Service Connection Claim

The Veteran's September 1963 entrance examination report shows 
that his spine was clinically evaluated as normal, and that a 
back disorder was not noted.  Given the foregoing, a back 
disorder was not "noted" upon entrance to service, and the 
presumption of soundness applies.  See Crowe, 7 Vet. App. at 245.  

As a back disorder was not noted upon entrance into service, the 
Board must first determine whether the presumption of soundness 
is rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 
116 (2003); VAOPGCPREC 3-2003.

In this case, there are no relevant preservice records of 
treatment in the record.  However, the Veteran's service 
treatment reports show that he complained of back trouble and 
that he gave a history of "similar severe back aches in civilian 
life which led to a life as a musician rather than a laborer."  
The Veteran is competent to report the presence of observable 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In 
addition, the Veteran was found to have a congenital back 
disorder, i.e., spina bifida occulta.  See generally Miller v. 
West, 11 Vet. App. 345, 348 (1998) (determination of the 
existence of a pre-existing condition may be supported by 
contemporaneous evidence, or recorded history in the record, 
which provides a sufficient factual predicate to support a 
medical opinion); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000) 
(determination of the existence of a pre-existing condition may 
be supported by a later medical opinion based upon statements 
made by a veteran about the pre-service history of his/her 
condition).  The July 1975 VA examination report shows that the 
existence of spina bifida occulta was confirmed.  Given the 
foregoing, the Board finds that there is clear and unmistakable 
evidence to rebut the presumption of soundness in regards to 
spina bifida occulta.  See VAOPGCPREC 3-2003.  

The next aspect is whether there is clear and unmistakable 
evidence that the Veteran's spina bifida occulta was not 
aggravated by service.  See Wagner, 370 F.3d at 1089.  In this 
regard, service connection may not be granted for congenital 
defects on a direct basis, and the evidence is insufficient to 
show that the Veteran's spina bifida occulta was subject to a 
superimposed disease or injury as the result of his active 
military service.  See VAOPGCPREC 82-90.  While the Veteran 
clearly complained of back pain, the service treatment reports do 
not contain any findings noting aggravation of a back disorder, 
nor do they show that he sustained damage or pathology in 
addition to his congenital lumbar spine defect.  The evidence 
indicates that there was a minimal physical basis for his 
complaints, and that his complaints were primarily related to his 
personality disorder.  Specifically, he was determined to have an 
inadequate personality disorder manifested by symptoms that 
included "over-exaggerated physical complaints," with 
"voluntary" muscle spasms, "greatly over-emphasized" symptoms, 
and a "strong psycho-somatic" component.   He was also 
determined to have no significant physical problem to account for 
his complaints.  Furthermore, the earliest post-service medical 
evidence of treatment for back symptoms was found in the July 
1975 VA examination report, which was dated approximately 12 
years after separation from service.  The earliest medical 
evidence of a back disorder (other than spina bifida occulta) is 
dated in 1978, which is approximately 15 years after separation 
from service.  Finally, a VA opinion, dated in April 2010, shows 
that a VA physician determined that the Veteran's current low 
back conditions, i.e., lumbar spondylosis, and lumbar spine 
stenosis, are not related to his service.  Specifically, the 
physician states:

In reading through this patient's chart, he 
had an injury to his lumbar spine lifting a 
Duffle bag that caused pain.  At that time 
he was diagnosed with a lumbar strain.  A 
single episode of lumbar strain would not 
progress to cause the significant 
spondylosis noted throughout this Veteran's 
lumbar spine.  Furthermore, his lumbar 
stenosis is present secondary to his lumbar 
spondylosis.  It is my opinion that the 
patient's lumbar spondylosis with stenosis 
is less likely as not caused by, or a 
result of, his lumbar strain that occurred 
while in military service.

The VA physician indicated that his opinion was based on a review 
of the Veteran's records.  It is accompanied by a rationalized 
explanation, and it is therefore considered highly probative 
evidence against the claim.  See Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) (the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion comes 
from its reasoning, and the Board must be able to conclude that a 
medical expert has applied valid medical analysis to the 
significant facts of the particular case in order to reach the 
conclusion submitted in the medical opinion); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007) (a medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record); Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  Based on the foregoing, the Board finds 
that the evidence is sufficient to show that the Veteran's 
preexisting spina bifida occulta clearly and unmistakably was not 
aggravated by service.  Accordingly, the claim must be denied.  
See 38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.105(d), 3.304(b) (2010); 
Cotant, 17 Vet. App. at 116; VAOPGCPREC 3-2003.  

The Board further finds that a discussion of whether the 
presumption of aggravation has been rebutted in this case under 
the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is 
unnecessary, as the Board has found by clear and unmistakable 
evidence that the Veteran's preexisting lumbar spine disorder is 
a congenital condition, which was not aggravated by service, in 
order to reach the conclusions as set forth above regarding the 
presumption of soundness.  VA's General Counsel found that such a 
finding would necessarily be sufficient to rebut the presumption 
of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  
Id.  

In reaching this decision, the Board has considered the assertion 
by R.G.C., D.C., dated in September 2008, that the Veteran was 
receiving treatment for low back symptoms as of at least 1967.  
However, he does not indicate the Veteran's diagnosis, nor does 
he assert that the Veteran has a low back disorder that is 
related to his service.  The Board further notes that there are 
no associated treatment reports of record, and that the Veteran 
did not claim any such treatment in his original claim, or at the 
time of his July 1975 VA examination.

The Board has also considered the July 2009 opinion from Dr. 
C.J.M.C., and the conclusion in a VA examination report, dated in 
December 2009.  In the VA report, the examiner stated, "It is at 
least as likely as not that his current pain and disability 
involving his back is a result of his military service and 
injuries that occurred which could have produced these current 
complaints or certainly aggravated a preexisting back 
condition."  

These opinions are summary in nature, they are not accompanied by 
an explanation, or citation to clinical findings during service, 
nor do they discuss the Veteran's post-service medical history.  
See Madden, 125 F. 3d at 1481; Nieves-Rodriguez, 22 Vet. App. at 
304; Stefl, 21 Vet. App. at 124; see also Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (medical opinions as to a nexus may decline 
in probative value where the physician fails to discuss relevant 
post-service medical history).  In addition, the April 2010 VA 
physician specifically stated that he had reviewed this evidence, 
and he clearly did not find it persuasive.  Therefore, this 
evidence is insufficiently probative to warrant a grant of the 
claim.  

Finally, the Board has considered Dr. C.J.M.C.'s August 2010 
opinion, which essentially asserts that spina bifida occulta is 
the mildest and most common form of spina bifida, and that it 
rarely causes a condition such as the Veteran is shown to have.  
However, this opinion merely rules out spina bifida occulta as 
the cause of the Veteran's current low back conditions, which are 
first shown many years after service.  Furthermore, it does not 
include an explanation as to how either or his current back 
conditions are related to his service, nor does it include a 
discussion of the Veteran's post-service medical history.  This 
opinion is therefore insufficiently probative to warrant a grant 
of the claim.

Simply stated, the Board finds that the service treatment reports 
and the post-service medical records, overall, provide highly 
probative and persuasive evidence against this claim, outweighing 
the evidence that supports the claim.  

With respect to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder)).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno, 6 Vet. App. at 469.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden, 125 F.3d at 
1481; Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that a back 
disability was caused or aggravated by service that ended in 
1963.  The Veteran's assertions are competent evidence to show 
that he experienced back symptoms.  See, e.g., Layno, 6 Vet. App. 
at 465.

Competency of evidence must be distinguished from the weight and 
credibility of the evidence, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The 
Board cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
If the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
a veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.  See 
Buchanan, 451 F.3d at 1337.

In this case, laypersons do not have the requisite skills, 
knowledge, or training, to be competent to provide an opinion as 
to aggravation of the Veteran's preexisting spina bifida occulta, 
or whether it was subject to a superimposed injury, or whether 
some other back disability was caused by service.  See Espiritu, 
2 Vet. App. at 492.  In this regard, the Board acknowledges that 
the absence of any corroborating medical evidence to support his 
assertions does not render an appellant's statements incredible 
in and of itself, however, such absence is for consideration in 
determining credibility.  See Buchanan, 451 F.3d at 1336 (noting 
that the absence of contemporaneous medical documentation may go 
to the credibility and weight of a veteran's lay testimony, but 
the lack of such evidence does not, in and of itself, render the 
lay testimony incredible); Jandreau, 492 F.3d at 1372 (noting 
that lay evidence can be competent to establish a diagnosis when 
a layperson is competent to identify the medical condition).  In 
this case, the Veteran's service treatment reports and post-
service medical records have been discussed.  The Board has 
determined that the Veteran's congenital back condition was not 
aggravated by service, and that no other back disability was 
incurred during service.  Given the foregoing, the Board finds 
that the service treatment reports, and the post-service medical 
evidence, outweigh the lay statements, to the effect that a back 
condition was caused or aggravated by the Veteran's service. 

In reaching this decision, the Board considered the doctrine of 
reasonable doubt, where applicable, however, as the preponderance 
of the evidence is against the Veteran's claim of service 
connection for a back disability, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159 (2010).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran dated 
in December 2007.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran was informed of the 
information and evidence necessary to substantiate his claim of 
service connection for a back disability.  He was also told of 
the general criteria for establishing disability ratings and 
effective dates.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  It appears that all 
known and available service treatment reports, and post-service 
records relevant to the issue on appeal have been obtained and 
are associated with the Veteran's claims files.  The RO has 
obtained the Veteran's VA and non-VA medical records.  In August 
2009, the RO determined that the Veteran's records from the 
Social Security Administration were not available, and that any 
further attempts would be futile.  See 38 C.F.R. § 3.159(e).  The 
Veteran has been afforded an examination, and an etiological 
opinion has been obtained.  In particular, the April 2010 opinion 
shows that the physician stated that he had reviewed the 
Veteran's records, and his conclusion is accompanied by a 
sufficient rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304; 
Prejean, 13 Vet. App. at 448-9.  Given the foregoing, there is no 
basis to find that a remand for another examination or opinion is 
required.  See 38 C.F.R. § 3.159(d).  Thus, VA has properly 
assisted the Veteran in developing the claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened.  To this extent only, the appeal is granted.  

Service connection for a back disability is denied. 



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


